Citation Nr: 0405007	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  97-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from December 1952 to 
September 1954, and was thereafter transferred to reserve 
status until July 1961 (inactive reserve status according to 
his January 1979 Regional Office [RO] hearing testimony).

Historically, by an October 1980 decision, the Board of 
Veterans' Appeals (Board) denied service connection for 
hypertension.  That October 1980 Board decision represents 
the last final decision with regards to the service 
connection issue.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board on appeal from a subsequent 
April 1993 rating decision by the Washington, D.C., RO, which 
determined that new and material evidence had not been 
submitted to reopen the hypertension service connection 
claim.  In May 2002, a hearing was held before the 
undersigned in Washington, D.C. 

In July 2002, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In April 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) filed a motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication.  The Court granted the motion in August 
2003, vacating and remanding the case to the Board.

In July 2002, the Board noted that it appeared that the 
veteran wished to raise more claims.  These additional claims 
were addressed by the RO within a December 2002 rating action 
of the RO.  The veteran was notified of this decision that 
month and has not appealed this determination to the Board.  
Accordingly, these issues are not before the Board at this 
time. 

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.

REMAND

In April 2003, the General Counsel filed a motion to vacate 
the Board's decision based on the Court's decisions in 
Charles v. Principi, 16 Vet. App. 370 (2002) and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), both issued after the 
Board's July 2002 decision.  

Notification of the Veterans Claims Assistance Act of 2000 
(VCAA) was provided to the veteran within an August 2001 
communication from the RO to the veteran.  That 
notwithstanding, based on the April 2003 General Counsel 
motion (which had the opportunity to review the August 2001 
communication), the Board finds that it must remand this case 
to the RO in order to satisfy the recent requirements of the 
Court.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After providing the required notice, the 
RO should attempt to obtain any pertinent outstanding 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to additional legal authority 
considered, and all clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




